Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 1, the closest prior art Onozaki et al. US 2013/0222925 teaches an imaging lens (figure 158) consisting of, in order from an object side (right side to the left where the label I is for image), a first lens group (G1) that moves toward the object side during focusing from a distant object to a close-range object (shown in figure 195) and has a positive refractive power (paragraph [0287], positive first lens group G1); and a second lens group that remains stationary with respect to an image plane during focusing (shown in figure 195), wherein the first lens group has a first-B sub-lens group including an aperture stop in an inside thereof (shown in figure 158 aperture in G1), wherein the first-B sub-lens group consists of, in order from the object side, a b1 lens which is a positive lens (paragraph [0291], positive lens element 103), a b2 lens which is a negative lens (paragraph [0291], negative lens element 104) concave toward an image side (shown in figure 158, 104), an aperture stop (shown in figure 158, S), a b3 lens which is a negative lens (paragraph [0291], negative lens element 105) concave toward the object side 
However, regarding claim 1, the prior art Onozaki et al. taken either singly or in combination fails to anticipate or fairly suggest an imaging lens wherein assuming that a maximum image height is Ymax, a total number of lens surfaces of the second lens group is k, a refractive index of a medium, which forms an i-th lens surface from the object side in the second lens group, on the object side at a d line is Nif, a refractive index of the medium, which forms the i-th lens surface from the object side in the second lens group, on the image side at the d line is Nir, a radius of curvature of the i-th lens surface from the object side in the second lens group is sRi, a radius of curvature of the image side surface of the b2 lens is Rb2r, and a radius of curvature of an object side surface of the b3 lens is Rb3f, Conditional Expressions (2) and (3) are satisfied, which are represented by  -0.02<Ymax ×                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        K
                                    
                                
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                            i
                                            f
                                        
                                    
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    N
                                    i
                                    r
                                
                            
                            )
                        
                    /sRi < 0.08 (2), and -0.3<(Rb2r+Rb3f)/(Rb2r-Rb3f)<0.3 (3), in combination with all other claimed limitation of claim 1.


Regarding claim 2, the closest prior art Onozaki et al. US 2013/0222925 teaches an imaging lens (figure 158) consisting of, in order from an object side (right side to the left where the label I is for image), a first lens group (G1) that moves toward the object side during focusing from a distant object to a close-range object (shown in figure 195) and has a positive refractive power (paragraph [0287], positive first lens group G1); and a second lens group that remains stationary with respect to an image plane during focusing (shown in figure 195), wherein the first lens group has a first-B sub-lens group including an aperture stop in an inside thereof (shown in figure 158 aperture in G1), wherein the first-B sub-lens group consists of, in order from the object side, a b1 lens which is a positive lens (paragraph [0291], positive lens element 103), a b2 lens which is a negative lens (paragraph [0291], negative lens element 104) concave toward an image side (shown in figure 158, 104), an aperture stop (shown in figure 158, S), a b3 lens which is a negative lens (paragraph [0291], negative lens element 105) concave toward the object side (shown in figure 158, 105), and a b4 lens which is a positive lens (paragraph [0291], positive lens element 106), wherein the second lens group (shown in figure 158 as G2) consists of, in order from the object side, a negative lens (paragraph [0296], negative lens elements 201), a positive lens (paragraph [0296], positive lens elements 202), and a negative lens (paragraph [0296], negative lens elements 203) and wherein assuming that a distance on an optical axis from an object side surface of the b1 lens to an image side surface of the b2 lens is Db12, a distance on the optical axis from a surface closest to the object side in the first lens group to a surface closest to the image side in the first lens group is DG1, Conditional Expressions (1) is satisfied, which 
However, regarding claim 2, the prior art Onozaki et el. Taken either singly or in combination fails to anticipate or fairly suggest an imaging lens wherein assuming that a maximum image height is Ymax, a total number of lens surfaces of the second lens group is k, a refractive index of a medium, which forms an i-th lens surface from the object side in the second lens group, on the object side at a d line is Nif, a refractive index of the medium, which forms the i-th lens surface from the object side in the second lens group, on the image side at the d line is Nir, a radius of curvature of the i-th lens surface from the object side in the second
lens group is sRi, a radius of curvature of an object side surface of the b3 lens is Rb3f, and a radius of curvature of an image side surface of the b3 lens is Rb3r, Conditional Expressions (2) and (6) are satisfied, which are represented by -0.02 < Ymax ×                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        k
                                    
                                
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                            i
                                            f
                                        
                                    
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    N
                                    i
                                    r
                                
                            
                            )
                        
                    / sRi < 0.08 (2), and -0.8<(Rb3f+Rb3r)/(Rb3f-Rb3r)<0 (6), in combination with all other claimed limitation of claim 2.
With respect to claims 17 and 20, these claims depends on claim 2 and is allowable at least for the reasons stated supra.

Regarding claim 3, the closest prior art Onozaki et al. US 2013/0222925 teaches an imaging lens (figure 158) consisting of, in order from an object side (right side to the left where the label I is for image), a first lens group  (G1) that moves toward the object side during focusing from a distant object to a close-range object (shown in figure 195) and has a positive refractive power (paragraph [0287], positive first lens group G1); and a second lens group that remains stationary with respect to an image plane during focusing (shown in figure 195), wherein the first lens group has a first-B sub-lens group including an aperture stop
in an inside thereof (shown in figure 158 aperture in G1), wherein the first-B sub-lens group consists of, in order from the object side, a b1 lens which is a positive lens (paragraph [0291], positive lens element 103), a b2 lens which is a negative lens (paragraph [0291], negative lens element 104) concave toward an image side (shown in figure 158, 104), an aperture stop (shown in figure 158, S), a b3 lens which is a negative lens (paragraph [0291], negative lens element 105) concave toward the object side (shown in figure 158, 105), and a b4 lens which is a positive lens (paragraph [0291], positive lens element 106), wherein the second lens group (shown in figure 158 as G2) consists of, in order from the object side, a negative lens (paragraph [0296], negative lens elements 201), a positive lens (paragraph [0296], positive lens elements 202), and a negative lens (paragraph [0296], negative lens elements 203), and wherein assuming that a distance on an optical axis from an object side surface of the b1 lens to an image side surface of the b2 lens is Db12, a distance on the optical axis from a surface closest to the object side in the first lens group to a surface closest to the image side in the first lens group is DG1, Conditional Expressions (1) is satisfied, which are represented by 0.1<Db12/DG1<0.25 (1) (Table 79, Db12=9+6+2.32=17.32 and  DG1=2.1+11.95+6.62+3.03+9+6+2.32+4.19+8.34+2+8.53+0.33+5.34=69.75; Db12/DG1=17.32/69.75=0.248; 0.1<0.248<0.25).
	However, regarding claim 3, the prior art Onozaki et al. taken either singly or in combination fails to anticipate or fairly suggest an imaging lens wherein assuming that a maximum image height is Ymax, a total number of lens surfaces of the second lens group is k, a refractive index of a medium, which forms an i-th lens surface from the object side in the second lens group, on the object side at a d line is Nif, a refractive index of the medium, which forms the i-th lens surface from the object side in the second lens group, on the image side at the d line is Nir, a radius of curvature of the i-th lens surface from the object side in the second lens group is sRi, a radius of curvature of an object side surface of the b2 lens is Rb2f, and a radius of curvature of the image side surface of the b2 lens is Rb2r, Conditional Expressions (2) and (7) are satisfied, which are represented by -0.02 < Ymax ×                         
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        k
                                    
                                
                                
                                    (
                                    
                                        
                                            1
                                        
                                        
                                            N
                                            i
                                            f
                                        
                                    
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    N
                                    i
                                    r
                                
                            
                            )
                        
                    / sRi < 0.08 (2), and 0.3<(Rb2f+Rb2r)/(Rb2f-Rb2r)<1.5   (7), and in combination with all other claimed limitation of claim 3.
With respect to claim 18, the claim depends on claim 3 and is allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0196223
      US 20170307858
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872